Citation Nr: 0700426	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  01-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date than April 2, 1999 
for service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for PTSD and assigned an effective date of April 2, 1999.  

FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received on June 8, 1994.  

2.  The veteran's June 1994 application for benefits remained 
pending until it was granted in April 2001.  

3.  Medical evidence reflects the veteran's treatment for 
PTSD, since at least 1995.  

CONCLUSION OF LAW

The criteria for an effective date of June 8, 1994 for the 
grant of service connection for PTSD, have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

In September 2003, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for an earlier effective date 
for service connection to ensure compliance with the new duty 
to notify and assist claimants requirements.  A letter was 
sent to the veteran in September 2004 which informed him of 
VA's duties.  A supplemental statement of the case was issued 
to the veteran in November 2005.  Accordingly, the Board 
considers the notice requirements met.  

Regarding the duty to assist, all relevant documents appear 
to be part of the record.  Further, since the outcome turns 
on the content of the file at the time the April 2001 
decision was entered, and the Board decision herein is 
favorable, development of additional records would serve no 
purpose.  

The veteran submitted his original application for service 
connection for PTSD in June 1994.  The record reflects that 
there then followed some confusion as to the veteran's 
correct address, but in any case, he did not appear for 
scheduled examinations until July 1995.  The report from that 
examination included a diagnosis of "PTSD (by hx)."  The 
evidence also included a letter from a Veterans Resource 
Center, which showed the veteran was receiving treatment for 
PTSD.  In an August 1995 rating action, the Chicago RO denied 
service connection for PTSD.  He was advised of this decision 
and of his appellate rights in a letter dated the same month.  
The following month, the RO received a VA Form 21-4138 
(Statement in Support of Claim), from the veteran on which he 
wrote, "Please reconsider my claim for service connected 
disability due to PTSD."  He also identified sources of 
relevant treatment records.  The next month, October 1995, 
the veteran provided details concerning his claimed stressor 
indicating his unit came under attack while it was traveling 
down a river in Vietnam, and that it had sustained both 
personnel casualties and equipment damage.  

A February 1996 rating action denied service connection for 
PTSD.  A week later, the veteran's representative submitted a 
statement signed by a VA physician which set forth her 
conclusion the veteran had chronic, severe PTSD.  A May 1996 
rating action again denied service connection for PTSD.  

No subsequent communication was received from the veteran 
until April 1999.  At that time, the RO from which this 
appeal originated, (and into whose jurisdiction the veteran 
apparently moved in 1997), received a statement from the 
veteran on which he wrote he wanted to reopen his claim for 
PTSD.  VA treatment records subsequently obtained showed the 
veteran was receiving treatment for PTSD as far back as 1995.  
The RO also received information from the Center for Research 
of Unit Records that confirmed the stressful event the 
veteran had previously described in his October 1995 
correspondence, and following an examination for VA purposes 
conducted in 2001, the veteran was diagnosed to have PTSD.  

In an April 2001 rating action, service connection for PTSD 
was established effective from April 1999.  This appeal as to 
the effective date assigned for service connection ensued.  

The RO construed the veteran's April 1999 correspondence as a 
claim to reopen, and established the effective date for its 
award of benefits consistent with that view of the facts.  In 
this regard, applicable regulations provide that the 
effective date for an award of benefits following a claim to 
reopen after a final disallowance, will be the date of the 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).  

What is crucial in this case is whether there may be 
considered to have been a prior final disallowance, which 
would have required the veteran to reopen the claim.  
Relevant statute provides that an appeal will be initiated by 
a notice of disagreement.  38 U.S.C.A. § 7105(a).  Following 
the receipt of a notice of disagreement, the agency of 
original jurisdiction (the RO) is obligated to undertake any 
indicated development or review, and if that does not resolve 
the disagreement, by either a grant or a withdrawal of the 
disagreement, it "shall prepare a statement of the case."  
38 U.S.C.A. § 7105(d).  It then becomes the responsibility of 
the claimant to complete the steps necessary to perfect an 
appeal, if that is his or her desire, by timely filing a 
"substantive appeal."  38 U.S.C.A. § 7105(a).  No special 
wording is required for a notice of disagreement, but it must 
be in terms which can be reasonably construed as disagreement 
with the determination and a desire for appellate review.  
38 C.F.R. § 20.201.  

As indicated above, following the denial of the veteran's 
original claim in an August 1995 rating action, the veteran 
provided an almost immediate written response.  He obviously 
did not use the words "notice of disagreement" in this 
response, which language has come to be interpreted as 
encompassing a desire for appellate review without the 
necessity of an explicit expression of that desire.  
Nevertheless, the timing of his response, and use of the word 
"reconsider," which by definition connotes a desire that 
the previous decision be changed, leaves the impression that 
the veteran sought to initiate the process by which the prior 
adverse decision would be formally overturned.  Thus, under 
the unique circumstances of this case, the veteran's 
September 1995 correspondence may be construed as a notice of 
disagreement, which required the RO to either favorably 
resolve the disagreement or issue a statement of the case.  
At the time, the matter was obviously not favorably resolved, 
nor was a statement of the case issued.  In view of that, the 
veteran's 1994 claim essentially remained pending until the 
April 2001 rating action that favorably resolved it.  

Regulations provide that in the context of an original claim 
submitted more than one year after service discharge, (as 
here), the effective date for the award of service connection 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b) 
(2).  The veteran's original claim for benefits was received 
in June 1994, and there is medical evidence of treatment for 
PTSD as early as 1995.  Given these facts, and the 
regulations which govern when an award of benefits are to be 
made effective, it is the Board's view that there is a 
reasonable basis for concluding the criteria to assign an 
earlier effective date of June 8, 1994, for service 
connection for PTSD are met.  


ORDER

An effective date of June 8, 1994 for the award of service 
connection for PTSD is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


